DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 9/2/22 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites “a plurality of at least one sonotrode”. It is unclear if a plurality of sonotrode is required or at least one sonotrode. The examiner will interpret the limitation as “at least one sonotrode”.
Claim 1 recites the limitation "the shot tooling" and “the tip” in line 3, “the liquid material” and “the shot chamber” in line 4, “the tubular wall”, “the plunger”, and “the shot plate” in line 5, “the liquidus temperature” and “the material” in line 8, “the slurry” and “the die cavity” in line 11, and “the dendritic fragments” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 3 recites “at least one sonotrode” the second time. It is unclear if it refers back to at least one sonotrode, or there is second sonotrode. The examiner will interpret the limitation as “the at least one sonotrode”.
Claim 2 recites the limitation "the cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “a minimum superheat of 150 degree C” and “within 20 degree C above liquidus temperature”. It is unclear how the liquid material can have “a minimum superheat of 150 degree C” and “within 20 degree C above liquidus temperature” at the same time, as “a minimum superheat of 150 degree C” means 150 degree C above the liquidus temperature. The examiner will interpret the limitation as “within 20 degree C above liquidus temperature”.
Claim 4 recites the limitation "the sonotrode" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the sonotrode" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7, line 1 recites “a metallic alloy conventionally processed in the die casting industry”. It is unclear what is include in the claimed metallic alloy. The examiner will interpret the limitation as “a metallic alloy”.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 13 should end with a period, not a semi colon.
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-20 have been renumbered 3-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2004/0055726 A1, hereinafter Hong) in view of Nakamura (JP S60-250866 A).
Re Claim 1. Hong teaches a method for producing a semi-solid material directly from its liquid in the shot chamber in a cold chamber die casting machine for making castings, comprising the steps of: 
preparing the liquid material and pouring the liquid material into the shot chamber (Fig. 2) at a temperature slightly higher than the liquidus temperature of the material (para. 43); 
transmitting high-intensity ultrasonic vibration to the liquid material immediately as it is introduced into the shot chamber (para. 36); and 
forcing the slurry formed from the liquid material to fill the die cavity using the plunger (Fig. 3) while with high-intensity ultrasonic vibration is applied as needed to the material in the shot chamber to further break up dendrites and to make the dendritic fragments globular (para. 41).

Hong fails to teach embedding at least one sonotrode in the shot tooling with the tip of at least one sonotrode in direct contact with the liquid material to be introduced in the shot chamber wherein the shot tooling includes the tubular wall of the shot chamber, the plunger, and the shot plate.

	The invention of Nakamura encompasses die casting machine. Nakamura teaches embedding at least one sonotrode (Fig. 1-6, items 24, 26, 46, 48, 52 & 54) in the shot tooling with the tip of at least one sonotrode in direct contact with the liquid material to be introduced in the shot chamber (Fig. 1 & 5) wherein the shot tooling includes the plunger (Fig. 1-6, items 24 & 26).
	In view of Nakamura, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hong to embed at least one sonotrode in the plunger; since Nakamura teaches the advantage of doing it, which is to make the molten metal easily flow into the narrow gap portion of the cavity and increase the strength of the casting (p. 4).
  
Re Claim 2. The combination teaches wherein the liquid material is poured into the cavity of the shot chamber within 200C above its liquidus temperature (Hong, para. 43).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I.

Re Claim 3. The combination teaches wherein the tip of the plunger serve as the ultrasound radiator directly (Nakamura, Fig. 1-6).

Re Claim 6. The combination teaches wherein the intensity of ultrasonic vibration at the tip of each sonotrode is high enough to cause cavitations in the liquid material adjacent to the sonotrode tip and the frequency is between 15,000 and 500,000 Hz (Nakamura, pp. 3-4).

Re Claim 7. The combination teaches wherein the liquid material is a metallic alloy conventionally processed in the die casting industry for making castings, including aluminum alloys (Hong, para. 85).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Nakamura as applied to claim 1 above, and further in view of Schlichting et al. (US 2012/0111524 A1, hereinafter Schlichting).
The teachings of Hong in view of Nakamura have been discussed above.
Hong in view of Nakamura fails to teach a material that the sonotrode of the tip of sonotrode is made of.

The invention of Schlichting encompasses shot tube plunger. Schlichting teaches that the plunger head (Fig. 3, item 40) is made of steel, ceramic, or other refractory material.
In view of Schlichting, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Hong in view of Nakamura to make the sonotrode or the tip of the sonotrode using steel, ceramic, or other refractory material; since Schlichting teaches the advantage of doing it, which is to withstand high melting temperature material (para. 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/22/2022